From a judgment of conviction for the offense of violating the prohibition laws of the state, defendant appealed.
There was direct and positive evidence adduced upon the trial of this case tending to show that the state's witnesses bought several bottles of whisky, or rum, from this defendant within the period of time covered by the indictment and in Coffee county. The defendant denied making said sale, and offered the evidence of himself and several witnesses tending to show that he was at another and different place, many miles distant, at the time the alleged sale was made. This conflict in the evidence presented a clear-cut issue of fact for the determination of the jury, and the court properly submitted the case to the jury for its consideration. There is no phase of this case which entitled the defendant to the general charge.
The principal points of decision relied upon to effect a reversal are incorporated in defendant's motion for a new trial, which was overruled by the trial judge. We will not disturb this ruling, as it clearly appears the accused was accorded a fair and impartial trial without prejudicial error. As stated, the evidence presented a clear-cut issue of fact for the jury. We are of the opinion that this evidence was ample to sustain the verdict and to support the judgment of conviction. The simple propositions of law presented do not, in our opinion, call for any detailed discussion. They have each had the court's attentive consideration, and we fail to discover any ruling of the court calculated to injuriously affect the substantial rights of the defendant. Let the judgment of conviction, from which this appeal was taken, stand affirmed.
Affirmed.